anes we

 

 

  

—— 7)
3 D |
UNITED STATES DISTRICT COURT aS UENT |
SOUTH eM
SOUTHERN DISTRICT OFNEW YORK f SyECTRONICALLY FILED
UNITED STATES OF AMERICA, {P DOC #:
dt DATE FILED:

   

 

 

  

 

-against-

ORDER

ROMAN ELIOZASHVILI,
18 Cr. 509 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

A status conference is scheduled for Thursday, January 30, 2020 at 10:30 am.

Dated: December 5, 2019
New York, New York

SO ORDERED.

CPOR B. DANIELS
nited States District Judge

 
